DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the terms “hot compressed air” and “cold compressed air” are relative terms which render the claim indefinite. The terms “hot” and “cold” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 recites the limitation “windshield glass panel” in line 2. There is insufficient antecedent basis for this limitation in the claim or in the independent claim 1 from which it depends. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al. (CN 111186416 A, Computer Translation).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Huang discloses a windshield cleaning system comprising:
a nano-hydrophobic coating and a photocatalytic coating, which is applied on an outer face of a windshield of an automotive vehicle;
a plurality of nozzles 3 arranged near a periphery of the windshield 12 [Fig. 1, pg. 3, “Specific Implementation Methods”; claim 1, “gas nozzle is set below the windshield glass”];
a control valve 5 arranged in an air line 10 between an air source 4 and the plurality of nozzles 3 [Fig. 1, pg. 3, “Specific Implementation Methods”], wherein the air source generates a compressed air source [pg. 3, “Specific Implementation Methods…air pump 4”];
a control unit 7 that operably connects the control valve 5 and the compressed air source 4 for automated operation of the control valve and the compressed air source [claim 1, “gas valve controlled by the control module”; claim 9, “intelligent mode, namely using the sensor measurement of the windshield glass surface area gray degree, automatically performing intelligent ultrasonic dust removing work according to accumulated dust quantity”], and
wherein the control valve operates to change from a closed position to an open position to allow a flow of compressed air towards the plurality of nozzles to spray the compressed air onto an outer face of the windshield along an air flow axis to remove extraneous elements present thereon [claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”], in response to an activation signal from the control unit [claim 9, “manual mode”, “intelligent mode”], and wherein the windshield cleaning system further comprises one or more sensors [claim 1, “a sensor”] operably connected with the control unit and the compressed air source [pg. 4, third paragraph from bottom, “the ultrasonic wave generator 2 and the air pump 4 work voltage by the power supply module 8 provides the specification matching, to provide sufficient ultrasonic driving power supply is connected with the high pressure gas, the control module 7 controls the ultrasonic wave generator 2 is controlled with the operating action of the air valve 5, and by receiving the detection information of the sensor 6 to realize intelligent control”; claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”].
Huang fails to explicitly disclose: 
a nano-hydrophobic coating and a photocatalytic coating, which is applied on an outer face of a windshield of an automotive vehicle.
However, the limitation is considered an intended use of the claimed apparatus, that is, a windshield cleaning apparatus that is used to clean a windshield which has “a nano-hydrophobic coating and a photocatalytic coating” applied thereon. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
 Here, the apparatus of Huang is directed to cleaning windshield of an automotive vehicle [Abstract, claim 1], and as such is expected to likewise clean windshields which have coatings thereon. 
2. Huang discloses the windshield cleaning system of claim 1, wherein the control unit activates the control valve and the compressed air source based on at least information received from one or more sensors [claim 9, “intelligent mode”; pg. 4, third paragraph from bottom, “the ultrasonic wave generator 2 and the air pump 4 work voltage by the power supply module 8 provides the specification matching, to provide sufficient ultrasonic driving power supply is connected with the high pressure gas, the control module 7 controls the ultrasonic wave generator 2 is controlled with the operating action of the air valve 5, and by receiving the detection information of the sensor 6 to realize intelligent control”] or in response to the activation of the windshield cleaning system [claim 9, “starting mode”, “manual mode”].

4. Huang discloses the windshield cleaning system of claim 1, wherein the one or more sensors include at least one of: a rain sensor, a moisture sensor, a temperature sensor or an optical sensor [claim 4, “infrared sensor”], where the one or more sensors are configured to detect the presence of extraneous elements on the surface of the windshield and send information to the control unit [claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”].
5. Huang discloses the windshield cleaning system of claim 1, wherein the information sent by the one or more sensors to the control unit includes at least one of: 
a presence and size of rain droplets by the rain sensor, an amount of humidity by the moisture sensor, atmospheric temperature by the temperature sensor or a presence of dust or organic matter by the optical sensor [claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”].

7. Huang discloses the windshield cleaning system of claim 1, wherein an air nozzle includes a fixation element adapted to be connected to a nozzle mounting adapter such that the air nozzle is positioned at an acute angle relative to the surface of the windshield [claim 6, “wherein the included angle of the gas nozzle and the horizontal direction is less than the windshield glass with horizontal direction of the included angle is 1 to 4 degrees”].
8. Huang discloses the windshield cleaning system of claim 1, wherein the plurality of nozzles 3 are positioned at the bottom [Fig. 1] or at the top near the periphery of the windshield 12 [Fig. 1, pg. 3, “Specific Implementation Methods”; claim 1, “gas nozzle is set below the windshield glass”].

11. Huang discloses the windshield cleaning system of claim 1, wherein the pitch between two consecutive nozzles 3 is constant [Fig. 1].

14. Huang discloses the windshield cleaning system of claim 1, wherein the photocatalytic coating on the windshield glass panel is titanium dioxide.
Huang fails to explicitly disclose the above limitation. However, the limitation is considered an intended use of the claimed apparatus, that is, a windshield cleaning apparatus that is used to clean a windshield which has “a nano-hydrophobic coating and a photocatalytic coating…wherein the photocatalytic coating on the windshield glass panel is titanium dioxide” applied thereon. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
 Here, the apparatus of Huang is directed to cleaning a windshield of an automotive vehicle [Abstract, claim 1], and as such is expected to likewise clean windshields which have coatings thereon, including titanium dioxide. 
15. Huang discloses the windshield cleaning system of claim 1, wherein one or more nozzles of the plurality of nozzles are selectively operated by the control unit based on the information from the one or more sensors [claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”].
16. Huang discloses the windshield cleaning system of claim 15, wherein the one or more nozzles operate simultaneously to project the high pressure air onto the outer surface of the windshield [Fig. 1, pg. 3, “Specific Implementation Methods”; claim 1, “gas nozzle is set below the windshield glass”; claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”].

18. Huang discloses the windshield cleaning system as claimed in claim 1, wherein each nozzle is adapted to generate a fan-shaped spray during vertical projection onto the windshield [Fig. 2; claim 5, “wherein the gas nozzle is a flat nozzle structure, the nozzle spraying angle is 90 degrees to 130 degrees”]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 111186416 A, Computer Translation), as applied to claims 1-2, 4-5, 7-8, 11, 14-16, and 18 above, and further in view of Villa-Real (US 20170259788 A1).
3. Huang discloses the windshield cleaning system of claim 1, wherein the compressed air source is adapted to be activated in response to detection of extraneous elements by the one or more sensors [claim 9, “intelligent mode”; pg. 4, third paragraph from bottom, “the ultrasonic wave generator 2 and the air pump 4 work voltage by the power supply module 8 provides the specification matching, to provide sufficient ultrasonic driving power supply is connected with the high pressure gas, the control module 7 controls the ultrasonic wave generator 2 is controlled with the operating action of the air valve 5, and by receiving the detection information of the sensor 6 to realize intelligent control”], and adapted to generate a hot compressed air or a cold compressed air based on a source of information received from the one or more sensors.
Huang fails to explicitly disclose the compressed air source is:
adapted to generate a hot compressed air or a cold compressed air based on a source of information received from the one or more sensors.
However, Villa-Real discloses a multi-jet surface cleaning system providing clear-view non-distracting visibility for automobile windshields [Abstract], comprising:
 [0348] Multi-air jet system 50 (in FIGS. 1, 2, 5) when selectively activated, supplies sucked-in ambient air from the surrounding environment. The icy temperature signals detected by freezing sensor 54 are used by the ECU 52 or CPU 254 to automate the functioning of the air heater 72 (FIGS. 1, 2, 6, 10, 12A, 13A, 14, 15, 18,19, 20, 21, 23, 24, 26 and 27) to be activated accordingly, for the proper air-heating so that heated air is compressed by the air compressor 78, then ejected respectively as heated air-jets through air-jet nozzle 82ajn-1, 82ajn-2 and 82ajn-x (FIGS. 1 and 2), and through the respective longitudinal linear-slit nozzles, onto the selected windshields and the side-view mirrors nozzles during snowy and icy weather. However, during regular weather, the air heater can be deactivated before the air is compressed by the air-compressor 78 so as to eject non-heated air-jets through the respective air-jet nozzles onto the various selected respective windshields and side-view mirrors. Adequately heated air-jets can melt the snow and ice and blow them away from the respective windshields and side-view mirrors. Ambient air is not heated during regular applications to invisibly wipe, clear and shield the respective windshields and side-view mirrors from the incoming rain or snow or dust, or other small particulate matters or tiny insect debris in order to remove them and/or prevent adherence of the vision distracting matters on the windshields and side-view mirrors. Multi-air jet system 50 operates to achieve compression of unheated regular air, or cold air or hot air, depending on the necessities required for the front, rear and left and right windshields, and the right and left side-view mirrors, to attain effective wiping and cleaning and clearing of selected windshields and side-view mirror from rain, snow, ice, mist, dust, etc. Multi-air jet system 50 includes a powerful air compressor 78 (shown also in FIGS. 1, 2, 6, 10, 12A, 13A, 14, 15, 18, 19, 20, 21, 24, 26, 27 and 53) to forcefully compress air volume with required commanded pressures for the wiping and clearing system. Pressure regulator 74 (shown in FIGS. 1 and 2) regulates the forceful air-jet pressures of the ejecting air-jet layers or air-jet streams or moving air-jet sheets ejecting and aimed onto the respective windshields and side-view mirrors, accordingly. Temperature sensor 70 (in FIGS. 1, 2, 3, 4 and 5) senses the temperature of the heated air and sends the feedback to the multi-air-jet control system means 110 and then to the ECU 52 which controls the air heater 72 (in FIGS. 1, 2 and 5) also an integral part of the bladeless multi-air jet system 50. Temperature sensor 70 (in FIGS. 3, 4 and 5) also senses the temperature of the heated water from water-heater and sends the signals to the water-jet control system 124. Communications between various elements of the multi-air jet system 50 and water-jet system 131, and the ECU 52 are made possible by the correctly linked electrical connections.
[0349] Particularly in FIGS. 6, 10, 12A, 13A, 14, 15,18, 19, 20, 21, 23, 24, 26 and 27, the air inlet (with filter) 76 supplies the continuous flow of air from the immediate surrounding ambient environment to supply enough air for the air compressor 78 of multi-air-jet system 50. Pressurized flow of air-jets are either heated or non-heated air, according to the activation or deactivation of air heater 72, which can be either turned on or off depending on the existing environmental weather conditions, and then after passing through sturdy air flow delivery pipes, the air-jets are ejected through the various nozzles onto the respective windshields and side-view mirrors.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield cleaning gas-ejection apparatus, of Huang, to include the temperature sensor, air filter, and air heating system, of the windshield cleaning gas-ejection apparatus Villa-Real, in order to, in addition to removing small particulate matter, further remove snow and ice from the windshield by generating heated gas in the gas-ejection system, as taught by Villa-Real [para. 0348-349].
12. Modified Huang discloses the windshield cleaning system of claim 1, wherein the cleaning system includes an air filter that is configured to filter the compressed air [Villa-Real, para. 0349, “air inlet (with filter)”]. 
13. Modified Huang discloses the windshield cleaning system of claim 1, wherein the windshield cleaning system includes a temperature regulator arranged in the air line between the compressed air source and the control valve for regulating the temperature of the compressed air that flows towards the plurality of nozzles through the control valve [Villa-Real, para. 0348].

6. Huang discloses the windshield cleaning system of claim 1, but fails to explicitly disclose:
wherein an exit face of each nozzle includes a plurality of orifices configured to spray multiple jets of air towards the outer face of the windshield.
However, Villa-Real discloses a multi-jet surface cleaning system providing clear-view non-distracting visibility for automobile windshields [Abstract], comprising:
[0086] FIG. 34A illustrates a general top view of the curved longitudinal singular air-pipe that can be positioned either on top or at the bottom and along the curved length of the curved windshield, and, also illustrating the curved longitudinally running 2 linear-slit internal nozzles situated centrally along the curved longitudinal singular air-pipe or air-tube; also showing that the two built-in linear-slit internal nozzles are of widening dimension or flared from the left side to the right side.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield cleaning gas-ejection apparatus, of Huang, to include each nozzle comprising a plurality of orifices configured to spray multiple jets of air, of the windshield cleaning gas-ejection apparatus Villa-Real, in order to provide improved cleaning area of the gas-ejection nozzles, as taught by Villa-Real [para. 0086; Fig. 34A].
9. Modified Huang discloses the windshield cleaning system of claim 1, wherein the plurality of nozzles are positioned along a number of sides near the periphery of the windshield [Villa-Real, para. 0086, “positioned either on top or at the bottom and along the curved length of the curved windshield”].
10. Modified Huang discloses the windshield cleaning system of claim 1, wherein some of the plurality of nozzles are positioned at the bottom of the windshield and where remaining nozzles are positioned along another side of the windshield [Villa-Real, para. 0086, “positioned either on top or at the bottom and along the curved length of the curved windshield”].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 111186416 A, Computer Translation), in view of Hayakawa et al. (JP 2011050868 A, Machine Translation).
19. Huang discloses the method of cleaning a windshield of a vehicle, the method comprising:
applying a nano-hydrophobic coating and a photocatalytic coating on the windshield;
receiving information from one or more sensors 6 configured to indicate the presence of an extraneous element present on the windshield [claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”; claim 9, “intelligent mode, namely using the sensor measurement of the windshield glass surface area gray degree, automatically performing intelligent ultrasonic dust removing work according to accumulated dust quantity”];
activating a compressed air source 4 [pg. 3, “Specific Implementation Methods…air pump 4”] in response to detection of extraneous elements by the one or more sensors 6 [claim 9, “intelligent mode”; pg. 4, third paragraph from bottom, “the ultrasonic wave generator 2 and the air pump 4 work voltage by the power supply module 8 provides the specification matching, to provide sufficient ultrasonic driving power supply is connected with the high pressure gas, the control module 7 controls the ultrasonic wave generator 2 is controlled with the operating action of the air valve 5, and by receiving the detection information of the sensor 6 to realize intelligent control”];
activating a control valve 5 by a control unit 7 in response to the information received from the one or more sensors 6 [claim 9, “intelligent mode, namely using the sensor measurement of the windshield glass surface area gray degree, automatically performing intelligent ultrasonic dust removing work according to accumulated dust quantity”], wherein the control valve 5 arranged in an air line 10 between a compressed air source 4 and a plurality of nozzles 3 [Fig. 1, pg. 3, “Specific Implementation Methods”], and wherein the control valve is operable to move between closed and open positions to control a flow of compressed air through the air line [claim 1, “gas valve controlled by the control module”]; and
in response to the activation of the control valve 5, changing the position of the control valve from a closed position to an open position to allow the flow of compressed air towards the plurality of nozzles 3 that are configured to spray the compressed air onto the outer face of the windshield along an air flow axis to remove extraneous elements present thereon [Fig. 1; claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”].
Huang fails to explicitly disclose:
applying a nano-hydrophobic coating and a photocatalytic coating on the windshield.
However, Hayakawa discloses a photocatalyst coating material used in vehicle window glass [Abstract], comprising:
NOVELTY - Photocatalyst coating material comprises base material and photocatalyst layer. The photocatalyst layer is obtained by applying photocatalyst coating liquid on the base material and drying the coated base material. The photocatalyst coating liquid comprises photocatalytic titanium oxide particle, tin oxide particle, curable silicone emulsion and water. The photocatalytic titanium oxide particle and tin oxide particle are partially coated or modified with substance having hydrophobic group.
USE - The photocatalyst coating material is used in vehicle, building, display apparatus, frame and glass of window, traffic railway, guard rail, sink, ventilating fan, bathtub and bridge.
ADVANTAGE - The photocatalyst coating material has excellent decomposability and harmful gas decomposing activity, cannot be polluted easily, and suppresses base material deterioration caused by UV rays, and has antimicrobial property. [Abstract]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield, of the windshield cleaning method of Huang, to include applying a hydrophobic coating and titanium oxide coating to a windshield, of Hayakawa, in order to provide the windshield with protection from dirt and damaging UV rays, as taught by Hayakawa [Abstract].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 111186416 A, Computer Translation), as applied to claims 1-2, 4-5, 7-8, 11, 14-16, and 18 above, and further in view of Wadzinski (US 20150151720 A1).
17. Huang discloses the windshield cleaning system as claimed in claim 15, but fails to explicitly disclose:
wherein some of the plurality of nozzles are arranged at the bottom of the windshield and remaining nozzles are arranged on a side of a wiper blade.
However, Wadzinski discloses a windscreen wiper actuation system [Abstract], comprising:
An actuation system for a wiper stick of a vehicle is provided for cleaning the windscreen. The actuation system includes a first set of nozzles and a second set of nozzles coupled with a first surface and a second surface of the wiper stick respectively. The second surface is disposed opposite to the first surface. The first set of nozzles and the second set of nozzles may be configured to eject pressurized air on the windscreen. The actuation system further includes a compressor to provide the pressurized air to the first set of nozzles and the second set of nozzles. The actuation system may move the wiper stick on the windscreen by ejecting the pressurized air from the first set of nozzles or the second set of nozzles. [Abstract];
[0018] FIG. 3 illustrates the schematic block diagram of the exemplary actuation system 200 in the first mode of operation. The first mode of operation may include ejecting/spraying only the pressurized air on the surface of the windscreen 102. In the first mode of operation, the first control valve 208 may be operated in a position (as shown in FIG. 3) so as to provide the pressurized air to the first set of nozzles 204 or the second set of nozzles 206 via the line 214 and the second control valve 210. As shown in FIG. 3, the second control valve 210 is operated in a first position to eject the pressurized air from the first set of nozzles 204. However, it may be appreciated that the second control valve 210 may also be operated in a second position to eject the pressurized air from the second set of nozzles 206. The first set of nozzles 204 may eject/spray the pressurized air at a high velocity in a first direction (as indicated in FIG. 3). The ejection/spraying of the pressurized air may move the wiper stick 106 on the surface of windscreen 102 in a direction opposite to the first direction. The direction of the movement of the wiper stick 106 is indicated by the arrow in FIG. 3. The wiper stick 106 moves on the windscreen 102 due the thrust generated by the pressurized air sprayed/ejected from the first set of nozzles 204. Similarly, the wiper stick 106 may move on the surface of windscreen 102 by ejecting the pressurized air from the second set of nozzles 206. [para. 0018].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield cleaning gas-ejection apparatus, of Huang, to include gas-ejection driven wiper blade, of Wadzinski, in order to provide gas-ejection blasts to the entire surface of the windshield, as taught by Wadzinski [para. 0018]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 111186416 A, Computer Translation), as applied to claims 1-2, 4-5, 7-8, 11, 14-16, and 18 above, and further in view of Davis et al. (US 20140117701 A1).
20. Huang discloses a wiper system of an automotive vehicle [Abstract] comprising: 
a wiper blade assembly; 
a wiper arm assembly; 
a linkage mechanism; and 
a windshield cleaning system comprising: 
a nano-hydrophobic coating and a photocatalytic coating, which is applied on an outer face of a windshield of an automotive vehicle; 
a plurality of nozzles 3 arranged at a bottom of the windshield 12 [Fig. 1, pg. 3, “Specific Implementation Methods”; claim 1, “gas nozzle is set below the windshield glass”];
one or more control valves 5 arranged in an air line 10 between a compressed air source 4 and each nozzle of the plurality of nozzles 3 [Fig. 1, pg. 3, “Specific Implementation Methods”]; 
one or more sensors 6 [claim 1, “a sensor”] operably connected with a compressed air source 4 [pg. 4, third paragraph from bottom, “the ultrasonic wave generator 2 and the air pump 4 work voltage by the power supply module 8 provides the specification matching, to provide sufficient ultrasonic driving power supply is connected with the high pressure gas, the control module 7 controls the ultrasonic wave generator 2 is controlled with the operating action of the air valve 5, and by receiving the detection information of the sensor 6 to realize intelligent control”; claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”];
a control unit 7 that operably connects the number of control valves 5 and the compressed air source 4 for automated operation of the control valves 5 [claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”]; 
wherein the control unit 7 is configured to select one or more nozzles 3 from the plurality of nozzles for an operation [claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”] based on the information from the one or more sensors [claim 9, “intelligent mode, namely using the sensor measurement of the windshield glass surface area gray degree, automatically performing intelligent ultrasonic dust removing work according to accumulated dust quantity”]; and 
wherein the control valve 5 changes from a closed position to an open position to allow a flow of compressed air towards one or more nozzles of the plurality of nozzles that are configured to spray the compressed air onto the outer face of the windshield along an air flow axis to remove extraneous elements present thereon [claim 8, “the control module controls the air valve to perform opening action. high pressure gas is sprayed and executing sweeping work”]  in response to an activation signal from the control unit [claim 1, “the sensor is arranged on the windshield glass position for measure the windshield glass surface area gray degree, and connected with the control module”; [claim 9, “intelligent mode”].
Huang fails to explicitly disclose: 
a nano-hydrophobic coating and a photocatalytic coating, which is applied on an outer face of a windshield of an automotive vehicle.
However, the limitation is considered an intended use of the claimed apparatus, that is, a windshield cleaning apparatus that is used to clean a windshield which has “a nano-hydrophobic coating and a photocatalytic coating” applied thereon. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
 Here, the apparatus of Huang is directed to cleaning windshield of an automotive vehicle [Abstract, claim 1], and as such is expected to likewise clean windshields which have coatings thereon. 
Huang further fails to explicitly disclose:
a wiper blade assembly; 
a wiper arm assembly; 
a linkage mechanism.
However, Davis et al. (US 20140117701 A1) discloses a compressed air vehicle screen cleaning system [Abstract], comprising:
A compressed air system is provided for automotive or motorcycle use, wherein compressed air is utilized to assist clearing a windshield or a windscreen during foul weather. The system comprises an electrically driven or belt driven air compressor, a compressed air reservoir tank, a network of air lines throughout the vehicle or attached to a rider's helmet, and a plurality of air nozzles that release the air from the air lines on command. The ejected air is highly pressurized and exits at a high velocity to remove water droplets and particles for improved clarity through the windshield or wind screen. A user-operated switch controls at least one valve to release the compressed air from the network of air lines and through the nozzles, wherein the compressed air tank is continually replenished to allow for consistent and repeated bursts of compressed air over an extended period. [Abstract];
[0008] To address these known concerns in the art, the present invention contemplates a compressed air debris removal system for a vehicle windshield or a motorcycle helmet windscreen. The system comprises an air compressor that is driven via electric power or via power from the vehicle engine, whereby a compressed air tank supplies high pressure air to a network of air lines throughout the vehicle. Air nozzles are disposed about the periphery of the vehicle windshield, lights, and other locations of interest to forcibly remove water droplets and debris on the vehicle glass in lieu or in combination with wiper blades.
[0047] The present invention utilizes compressed air to maintain clarity of a vehicle's windshield, headlights, side-view mirrors, side windows, and/or rear window by clearing away water droplets and other debris while raining or snowing. The system can replace or supplement the use of windshield wipers while eliminating the dangers associated with overwhelmed windshield wipers. The present invention reduces the amount of wiper blade wear item, and can be applied to cars, trucks, buses, tractor-trailers, RVs, garden tractors, trains, airplanes and even motorcycles screens or motorcycle helmets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windshield cleaning gas-ejection apparatus, of Huang, to include conventional wiper blades, wiper arm, and linkage in combination with a gas-ejection apparatus, of Davis, in order to supplement the use of windshield wipers, as taught by Davis [para. 0008, 0047]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Park et al. (US 20210129800 A1) and Liu (CN 106696907 A, Machine Translation) are cited to show air blowing apparatus and methods for cleaning a windshield of a vehicle [Abstracts].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713